DETAILED ACTION
	This is in response to communication received on 4/24/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US PGPub 2015/0218405A1 hereinafter IWATA in view of Nakatani et al. US Patent Number 4,981,759 hereinafter NAKATANI and Kitagawa et al. US Patent Number 8,993,673 hereinafter KITAGAWA.
As for claim 1, IWATA teaches “The method for forming a multilayer coating film of the present invention comprises sequentially applying an aqueous first colored coating composition, an aqueous second colored coating composition” (paragraph 31), i.e. a method for forming a multilayer coating film, applying, to a substrate, an effect pigment dispersion that comprises water… to form an effect pigment-containing coating film.
IWATA further teaches “When the aqueous first colored coating composition (X) comprises the extender pigment” (paragraph 233, lines 1-2), and “The blocked polyisocyanate compound (B) may also be added as a mixture with a surfactant to impart water dispersibility. In this case, the surfactant is preferably a nonionic surfactant and/or anionic surfactant, from the viewpoint of the stability of the coating composition” (paragraph 177), i.e. an effect pigment dispersion that comprises… a surface adjusting agent.
IWATA further teaches “When the aqueous first colored coating composition (X) comprises the extender pigment” (paragraph 233, line 1-2) and “Examples of the effect pigments include aluminium (including vapor-deposited aluminum), copper, zinc, brass, nickel, aluminium oxide, mica, titanium oxide- or iron oxide coated aluminium oxide, titanium oxide- or iron oxide-coated mica, glass flakes, and holographic pigments” (paragraph 234, lines 1-5), i.e. an effect pigment dispersion that comprises… a flake-effect pigment.
IWATA further teaches “The aqueous first colored coating composition (X) may optionally comprise additives for coating compositions, such as thickening agents” (paragraph 250, lines 1-3) i.e. an effect pigment dispersion that comprises… a rheology control agent.
 IWATA further teaches “The aqueous first colored coating composition (X) generally has a solids concentration of preferably 20 to 70 mass %, more preferably 30 to 60 mass %, and still more preferably 35 to 60 mass %” (paragraph 256), and is thereby silent on the solids content within the range of 0.5 to 10 mass%.

KITAGAWA further teaches “Before use, the coating composition may be diluted to an appropriate viscosity by adding water and/or an organic solvent, etc. if necessary, and then applied. The appropriate viscosity may vary depending on the formulation of the coating composition, but is typically in the range of about 20 to about 60 seconds, and preferably about 25 to about 50 seconds, as adjusted and measured at 20° C. using Ford cup viscometer No. 4” (column 26, lines 8-15).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the solids content and solvent content such that a required viscosity for application is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
IWATA teaches “The method for forming a multilayer coating film of the present invention comprises sequentially applying an aqueous first colored coating composition, an aqueous second colored coating composition” (paragraph 31), “The aqueous second colored coating composition (Y)” (paragraph 281), and “A coating film of the composition (Y) may be an opaque or transparent solid tone or metallic tone coating film” (paragraph 281, lines 3-5) i.e. applying a colored transparent paint to the effect pigment-containing coating film to form a colored transparent coating film.
IWATA is silent on a colored transparent coating film having a total light transmittance at a wavelength of 400 nm to 700 nm of 20 to 70%.
 NAKATANI teaches “applying to a substrate a multilayer film-forming… paint” (abstract, lines 2).
	NAKATANI further teaches that “it is necessary, for securing the transparency of the coated film, to incorporate a coloring agent such that the average light transmittance to visible light of 400 to 700 nm at a cured film thickness of 60 microns of 30 to 90%, preferably 50 to 75%” (column 16, lines 1-6), a total light transmittance at a wavelength of 400 nm to 700 nm of 20 to 70%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the range taught by NAKATANI in the transparent aqueous second colored coating composition in IWATA because NAKATANI teaches that such a range is necessary to secure the transparency desired by IWATA. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	As for claim 2, IWATA further teaches “The method for forming a multilayer coating film of the present invention comprises sequentially applying an aqueous first colored coating composition, an aqueous second colored coating composition, and a clear coating composition to a substrate” (paragraph 31, lines 1-5), i.e. further comprising a step of applying a top clear paint to the colored transparent coating film to form a top clear coating film.
As for claim 3, IWATA teaches “Examples of the effect pigments include aluminium (including vapor-deposited aluminum” (paragraph 234, lines 1-2), i.e. wherein the flake-effect pigment in the effect pigment dispersion is a vapor deposition metal flake pigment.
As for claim 4, IWATA further teaches “The aqueous first colored coating composition (X) may usually comprise a pigment (D) as a coloring agent. Examples of the pigment (D) include color pigments, extender pigments, and effect pigments. The pigment (D) may be used singly, or in a combination of two or more” (paragraph 226), i.e. wherein the effect pigment dispersion further comprises a color pigment.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The closest prior art on record of Iwata et al. US PGPub 2015/0218405A1 hereinafter IWATA, Nakatani et al. US Patent Number 4,981,759 hereinafter NAKATANI and Kitagawa et al. US Patent Number 8,993,673 hereinafter KITAGAWA are silent on cellulose nanofibers, as specifically defined in the specification in paragraphs 96-98.
	CAMPBELL (US Patent Number 6,652,919) teaches the use of cellulose fibers (column 11, lines 30-36), but is silent on nanofibers as specifically defined in the specification in paragraphs 96-98.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717